         Case 4:19-cv-00224-RSB-CLR Document 5 Filed 09/13/19 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

    ANDREA SAVAGE,                        )
                                          )
                   Plaintiff,             )
                                          )
    v.                                    )           CV419-224
                                          )
    INTERNATIONAL LONGSHORE               )
    ASSOCIATION, et. al.,                 )
                                          )
                                          )
                   Defendants.            )

                   REPORT AND RECOMMENDATION

         Before the Court is plaintiff Andrea Savage’s Motion for Leave to

Proceed in forma pauperis (IFP). Doc. 2. For the following reasons, the

motion should be DENIED. Plaintiff’s financial status clearly shows

that she has the ability to pay the filing fee.1

         Plaintiff reports that she earns wages of $1,000.00 per week and




1Two important points must be underscored. First, proceeding IFP is a privilege, not
a right. See Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S.
194, 198 (1993). And second, courts have discretion to afford litigants IFP status; it
is not automatic. 28 U.S.C. §1915(a)(1) (courts “may authorize the commencement”
of IFP actions); Denton v. Hernandez, 504 U.S. 25, 31 91992); see also Marceauz v.
Democratic Party, 79 F. App’x 185, 186 (6th Cir. 2003) (no abuse of discretion when
court determined plaintiff could not afford to pay the filing fee without undue
hardship because he has no room and board expenses, owns a car, and spends the
$250.00 earned each month selling plasma on completely discretionary items); Lee v.
McDonald’s Corp., 231 F.3d 456, 458 (8th Cir. 2000) (the decision of whether to grant
or deny IFP status under 28 U.S.C. §1915 is discretionary).
     Case 4:19-cv-00224-RSB-CLR Document 5 Filed 09/13/19 Page 2 of 3




currently has $7,000.00 in liquid assets. Doc. 2 at 1–2. She has also

claimed ownership of two automobiles and two real properties—one of

each being unencumbered by loan. Doc. 2 at 2. Plaintiff states that she

has a mortgage, a car loan, and credit card debt; however, neither the

total amount of debt nor the size of regular payments has been provided.

Doc. 2 at 2. As it appears that Plaintiff has sufficient resources to prepay

the filing fee, the Court recommends that the motion for leave to proceed

in forma pauperis be DENIED.

     Plaintiff has suggested that the burden of the filing and

administrative fees should be shifted to the defendants because “they [are]

always saying they don’t care if they get sued, cause [sic] that’s why they

pay there [sic] attorney.” Doc. 2 at 1. No statutory support has been

provided for this request. This request should also be DENIED.

     This Report and Recommendation (R&R) is submitted to the

district judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B)

and this Court’s Local Rule 72.3. Within 14 days of service, any party

may file written objections to this R&R with the Court and serve a copy

on all parties. The document should be captioned “Objections to

Magistrate Judge’s Report and Recommendations.” Any request for
     Case 4:19-cv-00224-RSB-CLR Document 5 Filed 09/13/19 Page 3 of 3




additional time to file objections should be filed with the Clerk for

consideration by the assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO REPORTED AND RECOMMENDED, this 13th day of

September, 2019.



                                     ________
                                            _________________
                                     _______________________________
                                     CHR      P ER L. RAY
                                      HRISTOPHER
                                        RISTO
                                           T PH
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
